UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7695



ERICKO TRAVELL HARLEY,

                Petitioner - Appellant,

          v.


STATE OF SOUTH CAROLINA;       STAN   BURTT,    Warden    of   Lieber
Correctional Institution,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:07-cv-01750-DCN)


Submitted:   March 25, 2008                    Decided:   March 28, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ericko Travell Harley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ericko   Travell    Harley      seeks    to   appeal   the   district

court’s    order    adopting      the   report    and    recommendation      of   the

magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2241 (2000) petition.             We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).              This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

September 4, 2007.        The notice of appeal was filed on November 2,

2007.*    Because Harley failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal   contentions      are    adequately     presented     in   the




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly deliverd to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).

                                        - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -